DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites outputting a real-time instruction during a step of maneuvering a device in order to increase sample acquisition “aggressively”. The term "aggressively" is a relative term which renders the claim indefinite.  The term "aggressively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what would be considered “aggressive” sample acquisition and what would not be considered “aggressive” sample acquisition. For this examination, any reference teaching the continuation of sample acquisition will be considered to read on “aggressive” sample acquisition. Claim 3 recites adjusting vacuum pressure or adjusting ultrasonication, but neither claim 1 nor claim 3 previously mentions vacuum pressure or ultrasonication. It is unclear how vacuum pressure and ultrasonication are related/tied to the method of claim 1. Claim 3 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark’409 (US Pub No. 2010/0280409 – cited by Applicant).
Regarding claim 1, Figures 6 and 8 of Mark’409 disclose a method of guiding sample collection, the method comprising: maneuvering a device in tissue (sections [0050-0058], [0065-0069], [0089-0096], [0010-00105]); collecting a sample from the tissue using the device (sections [0050-0058], [0065-0069], [0089-0096], [0010-00105]); identifying a property of the sample ([0050-0058], [0065-0069], [0089-0096], [0010-00105], “normal” or “abnormal” as seen in Figures 6 and 8); identifying a property of the tissue (sections [0050-0058], [0065-0069], [0089-0096], [0010-00105], “normal” or “abnormal” as seen in Figures 6 and 8); and determining whether the property of the sample matches the property of the tissue (sections [0057], [0094-0096], the condition of the acquired sample is compared against the surrounding tissue to determine whether or not any abnormal tissue remains). Regarding the limitation of outputting a real-time instruction during the step of maneuvering the device to increase sample acquisition aggressively if the property of the sample does not match the property of the tissue, the Applicant is following and dependent from a conditional limitation (i.e. the “if” statement in claim 1) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not required to be performed. According to a decision rendered by the Patent Trial and Appeal Board, “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007).
Regarding claims 2 and 3, for the same reasons discussed above with regard to the conditional outputting step of claim 1, the prior art need not teach the conditional limitations recited in claims 2 and 3. 
Regarding claim 4, the step of determining is performed on one of the device and a peripheral device (see Figure 1, analysis system 120, and section [0040], or section [0053] – Furthermore, the processor 120/220 is inherently either on the device or on a peripheral device).
Regarding claim 5, the method further comprises determining whether the collected sample is abnormal (i.e. cancerous, sections [0040-0041]).
Regarding claim 6, the method comprise informing a user of information related to at least one of the property of the sample and the property of the tissue (section [0041], Figure 6, steps 650,660,680, Figure 8, steps 850,860).
Regarding claim 7, the sample includes a plurality of cells (the sample/tissue inherently comprises a plurality of cells, section [0040] discloses determining conditions such as cancerous cells and abnormal cells, plural, and Figure 7, Continuous Sample 720 (section [0098]) provides a plurality of samples with a plurality of cells).

Regarding claim 9, the at least one normal cell is non-cancerous and the at least one abnormal cell is cancerous (sections [0040-0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791